Case 8:20-cv-00635-JVS-JDE Document 245 Filed 08/11/21 Page 1 of 2 Page ID #:13325




         GREGORY BURKE
     1 1024 BAYSIDE DRIVE STE 448
     2 NEWPORT BEACH, CA 92660
       TELEPHONE (949) 329-5222                         DENIED
     3 gregburke.email@gmail.com            BY ORDER OF THE COURT
       Plaintiff in pro per
     4
     5                         UNITED STATES DISTRICT COURT
     6                        CENTRAL DISTRICT OF CALIFORNIA
     7                              SOUTHERN DIVISION
     8
         GREGORY BURKE                            CASE NO.: 8-20-cv-00635-JVS-JDE
     9
                 PLAINTIFF,
    10                                            COMPLAINT FILED: 10/20/2016
         VS.                                      OCSC: 30-2016-00882380-CU-PO-CJC
    11
         NEWPORT-MESA UNIFIED
    12 SCHOOL DISTRICT; SEAN
                                                  HON. JAMES V. SELNA
    13 BOULTON; JENNIFER HAYS;
       NEWPORT BEACH AQUATICS,
    14
       INC.; THOMAS ROBINSON; DEAN                (PROPOSED) ORDER TO
    15 CROW; JAMES FOWLER; JOHN                   REMAND THE REMOVED
                                                  ACTION TO THE ORANGE
    16 DOBROTT; PARK EDDY,                        COUNTY SUPERIOR COURT.
    17           DEFENDANTS.
    18
         GRIFFIN BURKE
    19
                 PLAINTIFF,
    20
         VS.
    21
         TREVOR BASIL; NEWPORT-
    22
         MESA UNIFIED SCHOOL
    23   DISTRICT; NEWPORT BEACH
    24
         AQUATICS, INC.; THOMAS
         ROBINSON; DEAN CROW; JAMES
    25   FOWLER; JOHN DOBROTT; PARK
    26   EDDY,
    27           DEFENDANTS
    28
                                            -1-
         ORDER
Case 8:20-cv-00635-JVS-JDE Document 245 Filed 08/11/21 Page 2 of 2 Page ID #:13326




                                             ORDER
     1
     2           The case of Gregory Burke v. Newport Beach Aquatics, Inc., Thomas
     3
         Robinson, John Dobrott, James Folwer, Dean Crow and Park Eddy and the case
     4
     5 of Griffin Burke v. Trevor Basil and Newport-Mesa Unified School District
     6 remain consolidated and are remanded to the Orange County Superior Court.
     7
                 IT IS SO ORDERED.
     8
     9           DATED: 8/11/21                             DENIED
    10                                            BY ORDER OF THE COURT
                                               ________________________________
    11                                         JAMES V. SELNA
    12                                         UNITED STATES DISTRICT JUDGE
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -2-
         ORDER
